UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6726



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES H. HUTCHINS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-92-162, CA-97-302-3)


Submitted:   July 14, 1998                 Decided:   July 30, 1998


Before WIDENER, HAMILTON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James H. Hutchins, Appellant Pro Se. John E. Sullivan, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order trans-

ferring his successive motion filed under 28 U.S.C.A. § 2255 (West

1994 & Supp. 1998). We have reviewed the record and the district

court’s opinion and find no reversible error. Appellant cannot now

seek review of claims raised in his first § 2255 motion, the

dismissal of which he chose not to appeal.   Accordingly, we deny a

certificate of appealability and dismiss the appeal on the rea-

soning of the district court. United States v. Hutchins, No. CR-92-

162; CA-97-302-3 (E.D. Va. Apr. 13, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2